Citation Nr: 1410442	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for degenerative joint disease of the lumbar spine, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1994 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for a low back disability and assigned a 10 percent disability rating.  The Board finds that the Veteran's July 2008 submission constitutes a timely Notice of Disagreement (NOD) to the June 2008 rating decision granting service connection for a low back disability.  It is further noted that the claims file was later transferred to the RO in Pittsburgh, Pennsylvania.

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported on VA examination in August 2008 that flare-ups of his degenerative joint disease impacted the level of pain he experienced.  While the examiner assessed the Veteran's range of motion upon repetitive-use testing, an opinion was not provided as to the estimated loss of range of motion during flare-ups.  As a result, the examination is inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.)

Furthermore, the Veteran's reports of an incapacitating episode in March 2009, as shown in a doctor's letter, suggests a worsening of the disability.   

The Board therefore finds that a remand is necessary to assess the current severity of the Veteran's disability and to obtain an opinion which will specifically address the nature and severity of any additional functional limitations, including limitation of motion, during flare-ups. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a for a VA examination to determine the current severity of his degenerative joint disease of the lumbar spine.  The claims file must be reviewed by the examiner.  

The examiner must provide an opinion as to the estimated loss of degree of range of motion of the lumbar spine during flare-ups of the Veteran's degenerative joint disease.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups.  Regardless of whether current flare-ups are reported, the examiner must still comment on the flare-ups reported on the August 2008 VA examination. 

The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

2.  Thereafter, the claim should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


